internal_revenue_service number release date index number --------------------- ------------------------- ---------------------------- ---------------------------------------------- ----------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ----------------- ------------------------------------------------------ telephone number --------------------- refer reply to cc corp b05 plr-132022-11 date date legend oldco new llc target target acquirer business a functions facility state a country a ---------------------------- ----------------------- -------------------------------- --------------------------------------------- ------------------------------------------- ------------------------------------------ ----------------------------------- --------------------------------------------------------------------------- --------------------------------------------------------------------------- ------------------------------------------------------------- --------------------------------------------------------------------------- --------------------------------------------------------- --------------------------------------------------------------------------- --------------------------------------------------------------------------- ----------- -------------- ----------------- plr-132022-11 a ------------- dear --------------- this letter responds to your request for rulings dated date on certain federal_income_tax consequences of a proposed series of transactions the information provided in that request and in subsequent correspondence is summarized below the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process summary of facts oldco is the common parent of an affiliated_group the oldco group that files a consolidated federal_income_tax return oldco is an accrual_method taxpayer with a tax_year ending september 30th business a is conducted primarily by oldco other business segments are primarily conducted through oldco’s wholly-owned subsidiaries in addition oldco performs functions for the oldco group oldco in connection with the performance of the functions may enter into contractual arrangements for the benefit of its subsidiaries the contractual obligations oldco owes net intercompany payables in excess of dollar_figurea to its domestic and foreign subsidiaries the intercompany payables the vast majority of the intercompany payables are related to the oldco functions proposed transaction for purposes of separating the assets and liabilities of business a from the assets and liabilities related to the functions and for what oldco represents are additional valid business reasons that will make operation of oldco’s business more efficient effective and profitable oldco proposes the following steps i through vi the transaction i ii oldco will form a wholly-owned corporation holdco pursuant to business corporation law of state a holdco will form a wholly-owned limited_liability_company new llc pursuant to the limited_liability_company law of state a plr-132022-11 iii iv v oldco will transfer the assets and liabilities associated with the functions the intercompany payables certain contractual obligations the directly owned stock of certain subsidiaries us subs directly owned membership interests in single-member u s limited_liability companies a directly owned partnership_interest in a foreign_partnership and the stock of directly owned controlled_foreign_corporations cfcs collectively the transferred assets to holdco simultaneously with the execution of step v holdco will assume all of the liabilities and obligations of oldco under an outstanding credit agreement and certain outstanding notes and oldco will guarantee all of those liabilities and obligations pursuant to the business corporation law of state a oldco will merge with and into new llc and the following will happen by operation of law the merger a the legal existence of oldco will cease and new llc will be the surviving entity b each outstanding share of oldco common_stock will be converted into a share of holdco common_stock c each option warrant or other right to acquire shares of oldco common_stock that is outstanding will represent the right to acquire the same number of shares of holdco common_stock and all non-equity rights measured by the value of oldco equity will be converted to non-equity rights measured by the value of holdco equity and d new llc will surrender to holdco each share of holdco stock held by oldco prior to the merger which shares will be cancelled vi employees of new llc that perform the functions will be transferred to holdco the post-merger transfer the merger will be effective on the effective date specified in the merger documents filed with the state a department of financial institutions the merger effective date the merger will result in holdco directly owning new llc the us subs the us single member llcs a partnership_interest in a foreign_partnership previously owned directly by oldco and cfcs previously owned directly by oldco certain transactions the unrelated transactions involving subsidiaries of oldco were anticipated to be executed before the transaction but after the submission of your request target a lower-tier subsidiary of oldco will have merged into acquirer a first-tier subsidiary with acquirer as the surviving entity target a lower-tier plr-132022-11 subsidiary also will have merged into acquirer with acquirer as the surviving entity the business operations of target and target were previously integrated into acquirer with legal entities remaining in existence the purpose of the unrelated transactions is to dissolve corporate entities that are no longer needed oldco represents that the unrelated transactions are independent of the transaction and the decision to execute these transactions is unrelated to whether the transaction is ultimately executed in addition prior to the transaction oldco may transfer the facility to acquirer as a capital_contribution oldco represents that this transaction is independent of the transaction and the decision to execute this transaction is unrelated to whether the transaction is ultimately executed oldco established branch operations in country a prior to the transaction but subsequent to the submission of your request representations the following representations have been made with respect to the transaction a b c d e f g for u s federal_income_tax purposes new llc will be an entity disregarded as separate from holdco under sec_301_7701-2 in addition neither oldco nor holdco intends to make an election pursuant to sec_301_7701-3 to treat new llc as an association the shareholders of oldco will receive solely holdco stock in the transaction following the transaction the shareholders of oldco will own all of the outstanding_stock in holdco and will own such stock solely by reason of their ownership of stock in oldco immediately prior to the transaction following the transaction each shareholder of oldco will hold the same percentage of stock in holdco as the percentage of stock such shareholder previously held in oldco the fair_market_value of the holdco stock received by each oldco shareholder will be approximately equal to the fair_market_value of the oldco stock converted in the transaction oldco holdco and each of the oldco shareholders will pay his her or its own expenses_incurred in connection with the transaction at the time of the transaction oldco will not have any outstanding warrants options convertible securities or any other type of right pursuant to which any person could acquire shares of oldco except for options to purchase plr-132022-11 shares of common_stock of oldco performance shares or other rights to acquire shares of common_stock of oldco that were granted pursuant to oldco’s compensation plans all of which were in effect prior to the transaction after the transaction becomes effective any such oldco incentive plans will be adjusted either by amendment or automatic conversion so that holdco becomes the issuer of such shares all liabilities to which the oldco assets are subject at the time of the transaction and all liabilities of oldco that are properly treated as being assumed by holdco in the transaction as determined under sec_357 are liabilities that were incurred in the ordinary course of business and are associated with assets transferred from oldco to holdco at all times prior to acquiring the assets of oldco in transaction step iii i holdco will have been engaged in no business activity ii holdco will have had no federal_income_tax attributes attributes described in sec_381 and iii holdco will have held no assets except for holding a minimal amount of assets if such assets are required for the purpose of paying holdco’s incidental_expenses or required in order to maintain holdco’s status as a corporation in accord with state law immediately after transaction step v holdco will hold directly and through new llc all the assets held by oldco immediately prior to the transaction except for assets used to pay expenses in connection with the transaction these assets used to pay expenses will be less than one percent of the fair_market_value of the net assets of oldco immediately prior to the transaction no assets will be distributed and there will be no dissenting shareholders oldco is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 rulings steps i through v of the transaction will be integrated and treated as the transfer by oldco of all of its assets subject_to liabilities to holdco in exchange for stock of holdco followed by the distribution of by oldco of the holdco stock to its shareholders in liquidation and will constitute a reorganization within the meaning of sec_368 see revrul_67_274 c b h i j k holdco and oldco will each be a party to the reorganization within the meaning of sec_368 plr-132022-11 the post-merger transfer will not preclude steps i through v from qualifying as a sec_368 reorganization rev_rul c b no gain_or_loss will be recognized by oldco upon the transfer of all of its assets to holdco in exchange for holdco stock and the assumption_of_liabilities sec_361 and sec_357 no gain_or_loss will be recognized by holdco upon receipt of the oldco assets sec_1032 holdco’s basis in the assets acquired from oldco will be the same as oldco’s basis in such assets immediately before the proposed transaction sec_362 holdco’s holding_period for the assets acquired from oldco will include the period during which such assets were held by oldco sec_1223 no gain_or_loss will be recognized by the shareholders of oldco upon the receipt of the stock of holdco in exchange for the stock of oldco sec_354 any holder of an oldco option warrant or other right to acquire shares of oldco common_stock will not recognize gain_or_loss upon the conversion treated as an exchange of the oldco option warrant or other right to acquire shares of oldco for holdco options warrants or rights with identical terms sec_354 sec_1_354-1 the basis of the holdco stock in the hands of the oldco shareholders will be equal in the case of each shareholder to the basis of the oldco stock surrendered by that shareholder in exchange therefor sec_358 the holding_period for the holdco stock in the hands of the oldco shareholders will include the period in the case of each such shareholder during which that shareholder held the oldco stock exchanged therfor provided that the oldco stock is held as a capital_asset in the hands of that shareholder on the date of the exchange sec_1223 as provided by sec_381 holdco will succeed to the tax_attributes of oldco enumerated in sec_381 since the transaction is treated as a reorganization within the meaning of sec_368 the affiliated_group of which oldco was the common parent_corporation and the taxable_year of such affiliated_group will not terminate and such affiliated_group and such taxable_year will continue with plr-132022-11 holdco the successor to oldco as the common parent of the affiliated_group sec_1_381_b_-1 and sec_1_1502-75 holdco will continue to use the taxpayer_identification_number previously assigned to oldco rev_rul c b none of the rulings set forth above will be altered as a result of oldco engaging in any of the unrelated transactions described above rev_rul c b caveats except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed regarding the tax treatment of the unrelated transactions the transfer of facility or the establishment of branch operations in country a procedural statements this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely _isaac w zimbalist____________ isaac w zimbalist senior technical reviewer corporate cc
